Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1774     Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 MICHAEL A. DARBY,

       Petitioner,                                          Case No. 17-cv-10693
                                                            Hon. Matthew F. Leitman
 v.

 JACK KOWALSKI,

      Respondent,
 __________________________________________________________________/
 OPINION AND ORDER (1) DENYING AMENDED PETITION FOR WRIT
  OF HABEAS CORPUS (ECF Nos. 1, 18), (2) GRANTING PETITIONER’S
  MOTION TO EXPAND THE RECORD (ECF No. 25), (3) GRANTING A
  LIMITED CERTIFICATE OF APPEALABILITY, AND (4) GRANTING
            LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Michael Darby is a state inmate in the custody of the Michigan

 Department of Corrections. On March 2, 2017, Darby filed a pro se petition for a

 writ of habeas corpus in this Court. (See Pet, ECF No. 1; Am. Pet., ECF No. 18.1)

 In the petition, Darby seeks relief from his state-court convictions of armed robbery,

 Mich. Comp. Laws § 750.529, assault with intent to do great bodily harm less than

 murder, Mich. Comp. Laws § 750.84(1)(a), possessing a firearm while committing

 a felony (felony firearm) Mich. Comp. Laws § 750.227b(1), and two counts of

 felonious assault, Mich. Comp. Laws § 750.82(1). (See id.)


 1
  For ease of reference, the Court will refer to Darby’s petition and amended petition
 collectively as the “petition.”

                                           1
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1775     Page 2 of 20




       The Court has carefully reviewed the petition and concludes that Darby is not

 entitled to federal habeas relief. Accordingly, for the reasons explained below, the

 Court DENIES Darby’s petition.

                                           I

       The facts of Darby’s case, as described by the Michigan Court of Appeals are

 as follows:

               On March 25, 2013, two men robbed Stanley Sowa outside
               his home in Detroit. Sowa, who was 80 years old at the
               time of trial, was with his two grandnieces. As Sowa
               stopped on the sidewalk to pick up a bag of candy that one
               of his nieces had dropped, a man grabbed Sowa’s arm,
               wrestled him to the ground, and took his wallet from his
               pocket. Another man, with a silver-colored gun, shot Sowa
               in the head. Both men fled after the robbery. Although
               Sowa could not identify either of the two men, Sowa’s
               grandnieces both identified Michael as the gunman and
               Thomas as the man who wrestled with Sowa. One of the
               grandnieces also identified the two defendants in live
               lineups before trial.

               The prosecution presented other-acts evidence that
               Michael fired a gunshot in a similar robbery against a
               woman with a young child the following day where he was
               accompanied by an unidentified associate. The court
               admitted the evidence over objection for its relevancy in
               establishing Michael’s scheme or plan and his
               identification as one of the persons who robbed Sowa, and
               to show Michael’s intent, specifically that he shot Sowa
               purposefully and not by accident. The court instructed the
               jury that this evidence was admitted and could be
               considered only against Michael.

               Both defendants were arrested on March 27, 2013, after a
               vehicle occupied by three men crashed into a garage

                                           2
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20         PageID.1776    Page 3 of 20




              during a police chase. Officer Randolph Sturley identified
              both Thomas and Michael as passengers of the vehicle.
              Detroit Police Officer Andrew Berry testified that Thomas
              was arrested in the back yard of a home during a search
              for the men.

              Thomas testified at trial and denied any involvement in the
              charged robbery. He also denied being in the vehicle
              involved in the police chase, and testified that he was
              arrested in front of a home while walking to a gas station.
              Thomas denied being related to Michael, and denied even
              knowing Michael before he and Michael were both
              charged with robbing Sowa.

 People v. Darby, 2015 WL 3757506, at *1 (Mich. Ct. App. June 16, 2015).

       Based upon those facts, a jury convicted Darby of the offenses identified

 above. He then appealed his convictions in the Michigan Court of Appeals, and that

 court denied relief. See id. Darby next filed an application for leave to appeal in the

 Michigan Supreme Court, and that court denied leave. See People v. Darby, 876

 N.W.2d 542 (Mich. 2016).

       On March 2, 2017, Darby filed a habeas petition in this Court. (See Pet., ECF

 No. 1.) The Court thereafter permitted Darby to return to state court to exhaust

 certain new claims. (See Order, ECF No. 15.) Darby then filed a post-conviction

 motion for relief from judgment in the state trial court. The trial court denied that

 motion on September 25, 2018. (See St. Ct. Order, ECF No. 21-1.) Darby sought

 leave to appeal that decision in both the Michigan Court of Appeals and the




                                           3
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20          PageID.1777    Page 4 of 20




 Michigan Supreme Court, and both courts denied leave. See People v. Darby, No.

 347278 (Mich.Ct.App. Apr. 23, 2019); lv. den. 934 N.W.2d 244 (Mich. 2019).

       Darby then returned to this Court and amended his petition. (See Am. Pet.,

 ECF No. 18.) Darby now seeks relief on the following grounds: (1) he is actually

 innocent, (2) the ineffective assistance of trial counsel, and (3) the state trial court

 violated Michigan law and his due process rights when it wrongfully admitted “other

 acts” evidence against him at trial.2

                                           II

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 requires federal courts to uphold state court adjudications on the merits unless the

 state court’s decision (1) “was contrary to, or involved an unreasonable application

 of, clearly established Federal law, as determined by the Supreme Court of the

 United States,” or (2) “was based on an unreasonable determination of the facts in

 light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

 “The question under AEDPA is not whether a federal court believes the state court’s

 determination was incorrect but whether that determination was unreasonable – a

 substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).




 2
  On September 9, 2020, Darby filed a motion to expand the record to include two
 color photographs that Darby says are relevant to his claims. (See Mot., ECF No.
 25.) That motion is GRANTED.

                                            4
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1778     Page 5 of 20




                                          III

                                           A

       The Court begins with what Darby calls a claim of “actual innocence.” (Am.

 Pet., ECF No. 18, PageID.1422.) In this claim, Darby argues that two newly

 discovered photographs – one taken three days before the robbery and one taken six

 hours after the robbery – prove that he is actually innocent. Darby explains that two

 eyewitnesses to the robbery (the victim’s nieces) described the assailant as a man

 with a “beard.” And Darby insists that the two photographs depict him as having a

 small amount of hair only on his upper lip and chin – and do not depict him as having

 a beard – at the time of the robbery.3 Darby thus concludes that the photographs

 prove that he could not have been the assailant because he does not match the

 description provided by the victim’s nieces.

       It is not clear whether Darby intends to raise his actual innocence contention

 as a separate, freestanding claim or whether he is raising it for some other purpose.

 On Darby’s pre-printed form habeas petition, he lists his first claim as “actual

 innocence.” (Id.) However, in Darby’s brief in support of his petition, he argues that



 3
   Darby says that the two photographs “fairly mirror” how he looked at his
 preliminary examination. (Am. Pet., ECF No. 18, PageID.1443.) And Darby says
 that at the preliminary examination, he had a small amount of facial hair above his
 upper lip and on his chin. (See id., PageID.1442.) The judge presiding over Darby’s
 preliminary examination confirmed that Darby had “some hair” on his chin at the
 time of the examination. (Prelim. Exam Tr., ECF No. 12-2, PageID.172.)

                                           5
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20       PageID.1779     Page 6 of 20




 he “makes [a] claim of actual innocence to waive [the] showing of good cause and

 prejudice required by [Michigan Court Rule] 6.508(D)(3).” (Id., PageID.1437.) In

 either event, Darby has not shown that he is entitled to federal habeas relief on the

 basis of his alleged actual innocence.

       To the extent that Darby attempts to raise his purported actual innocence as

 its own claim, the claim fails because freestanding claims of actual innocence are

 not cognizable on federal habeas review absent independent allegations of

 constitutional error at trial. See Cress v. Palmer, 484 F.3d 844, 854-55 (6th Cir.

 2007) (collecting cases). See also Zuern v. Tate, 336 F.3d 478, 482 n. 1 (6th Cir.

 2003) (explaining that “[t]he Supreme Court has held that newly discovered

 evidence does not constitute a freestanding ground for federal habeas relief but,

 rather, that the newly discovered evidence can only be reviewed as it relates to an

 ‘independent constitutional violation occurring in the underlying state criminal

 proceeding’”) (quoting Herrera v. Collins, 506 U.S. 390, 400 (1993)).

       To the extent that Darby argues his actual innocence excuses some failure

 under Michigan law and/or the Michigan Court Rules, he is not entitled to relief

 because, among other things, has not fully developed the claim. Darby asserts that

 his actual innocence “excuse[d] the good cause and prejudice requirements set forth

 in [Michigan Court Rule] 6.508(D)(3).” (Am. Pet., ECF No. 18, PageID.1438.) But

 Darby does not explain how the purported excusing of those requirements is relevant



                                          6
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1780     Page 7 of 20




 to his currently pending federal habeas petition. Nor does he explain why he would

 be entitled to federal habeas relief if those requirements were excused. Simply put,

 Darby has not provided the Court a sufficient basis to grant him federal habeas relief

 based on the excuse of certain requirements in the Michigan Court Rules.

       For all of these reasons, the Court denies Darby federal habeas relief on his

 actual innocence claim. The Court will consider Darby’s claims related to the

 photographs – and their impact on his trial – in the context of resolving his

 ineffective assistance of counsel claim.

                                            B

       The Court next turns to Darby’s ineffective assistance of trial counsel claim.4

 Darby claims his counsel was ineffective in two respects described below. Darby

 presented his ineffective assistance claim to the state trial court, and that court

 rejected the claim. To prevail here, Darby must show that the state court’s rejection

 of this claim was contrary to, or an unreasonable application of, Strickland v.




 4
   Respondent argues that Darby procedurally defaulted this claim because he did not
 raise it on direct review, and he failed to show cause and prejudice for not raising
 this claim in his appeal of right. However, procedural default is not a jurisdictional
 bar to review of a habeas petition on the merits. See Trest v. Cain, 522 U.S. 87, 89
 (1997). In addition, “federal courts are not required to address a procedural-default
 issue before deciding against the petitioner on the merits.” Hudson v. Jones, 351
 F.3d 212, 215 (6th Cir. 2003). Here, the Court believes that it would be more
 efficient to proceed to the merits of Darby’s ineffective assistance of counsel claim,
 and it does so above.


                                            7
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20         PageID.1781     Page 8 of 20




 Washington, 466 U.S. 668 (1984). See Knowles v. Mirzayance, 556 U.S. 111, 123

 (2009). Strickland established a two-prong test for claims of ineffective assistance

 of counsel: a habeas petitioner must show (1) that counsel’s performance was

 deficient, and (2) that the deficient performance prejudiced the defense. See

 Strickland, 466 U.S. at 687. Darby has not satisfied this standard with respect to

 either aspect of his ineffective assistance of counsel claim.

                                             1

       Darby first asserts that his trial counsel was ineffective for failing to discover

 and introduce into evidence the two photographs discussed above. Darby says that

 the photographs show that, at the time of the robbery, he had a small amount of facial

 hair only on his upper lip and chin and did not have a beard. And Darby contends

 that that is important because the photographs do not match the description of the

 assailant offered by the victim’s two nieces, who said that the assailant had a beard.

 Darby insists that had his counsel found these photographs, it would have

 substantially undermined the prosecution’s ability to identify him as the assailant.

 Darby raised this claim in a post-trial motion for relief from judgment with the state

 trial court.5 That court rejected it as follows:


 5
   In reviewing a claim under AEDPA, this Court must review “the last state court to
 issue a reasoned opinion on the issue.” Hoffner v. Bradshaw, 622 F. 3d 487, 505 (6th
 Cir. 2010). Darby raised his ineffective assistance of appellate counsel claim in his
 post-conviction motion for relief from judgment. After the state trial court denied
 that motion, Darby filed applications for leave to appeal in the Michigan Court of

                                             8
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20         PageID.1782      Page 9 of 20




              This Court does not find that trial counsel’s alleged failure
              to investigate defendant’s Instagram page to find a picture
              of him without facial hair as outcome determinative.
              Furthermore, two days after the crime against the victim,
              Stanley Sowa, defendant was arrested and Detroit Police
              Officer Sturley recovered a silver handgun defendant had
              dropped, as he tried to escape, and defendant’s arrest photo
              clearly showed him with a mustache and goatee.
              Moreover, the Instagram photo defendant purports to
              show him without any facial hair, upon closer inspection,
              actually shows defendant to have had a six o’clock
              shadow.

 People v. Darby, No. 13-003186-FC-01, at *5 (Wayne Cty.Cir.Ct., Sept. 25, 2018)

 (internal footnote omitted). (ECF No. 21-1, PageID.1519-1520.)

       Darby has not established that the trial court unreasonably applied Strickland

 when it found a lack of prejudice from counsel’s failure to discover and introduce

 the photographs.6 While the photos would have demonstrated a disconnect between



 Appeals and the Michigan Supreme Court. Those courts both denied the applications
 in unexplained one-sentence orders. Accordingly, this Court must “look through”
 those decisions to the state trial court’s opinion denying the motion for relief from
 judgment, which was the last state court to issue a reasoned opinion on this claim.
 Because that court denied Darby’s post-conviction ineffective assistance claim on
 the merits, AEDPA’s deferential standard of review applies to that ruling. See Moritz
 v. Lafler, 525 F. App’x 277, 283 (6th Cir. 2013).
 6
   The state trial court’s use the term “outcome determinative” is not consistent with
 the Strickland standard. Under that standard, the question is whether “there is a
 reasonable probability that, but for counsel’s unprofessional errors, the result of the
 proceeding would have been different.” Strickland, 466 U.S. at 694. However,
 earlier in the trial court’s written decision, the court accurately set forth the
 Strickland standard. (See ECF No. 21-1, PageID.1518.) The Court thus concludes
 that the state trial court was aware of the proper standard under Strickland and that
 the court applied that standard notwithstanding its use of the term “outcome

                                           9
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1783       Page 10 of 20




 the eyewitness identifications of the assailant and Darby’s appearance at the time of

 the offense, that disconnect was fully presented to the jury at trial even without the

 photographs. Indeed, the prosecution conceded during its closing argument that the

 eyewitnesses described the assailant as having a full beard and that at the time of the

 offense Darby may have had only hair under his chin and a mustache. (7/11/2013

 Trial Tr., ECF No. 12-10, PageID.995-996, 1029.) The prosecution offered an

 explanation for this discrepancy. It explained that the eyewitnesses were young girls

 who may not have known that hair on a man’s upper lip and under his chin (that does

 not also cover the man’s entire face) is called a “goatee,” not a “beard”:

              Now Angelica didn’t know the word goatee. She’s 11
              years old. She’s a girl. She doesn’t know the word goatee.
              She describes it as a beard. Well, he does have facial hair
              under his chin. A lot of people would call that a beard if
              they don’t know the word goatee. But she’s not wrong
              about that.

                                          [….]

              So [Darby’s counsel] tells you that it’s physically
              impossible for an 18 year old to grow a beard. I don’t
              know if it is or it isn’t. But no one ever said Michael Darby
              had a beard like [his counsel] is referring to. And you
              know from [his booking photo] I showed you earlier, he
              has facial hair. He has hair under his chin. He has a
              mustache. No one ever asked Elexus or Angelica [to]
              describe the beard. How would you define beard. So

 determinative.” Notably, Darby does not argue that the state trial court applied the
 wrong legal standard. Instead, the he argues that the court reached the wrong result.
 For the reasons explained above, the Court concludes that the state trial’s court’s
 resolution of the Strickland standard was not unreasonable.

                                           10
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1784     Page 11 of 20




              when someone has hair under their face, under their chin,
              it’s not uncommon for someone to refer to that as a beard.
              And clearly Mr. Darby, Michael Darby, had that. The
              pictures showed that he did and he was arrested.

 (Id.) Thus, the point that Darby says that the photographs would have established –

 that he could not have been the assailant because at the time of the robbery he did

 not match the eyewitness’ description of the assailant as having a beard – was

 presented to and considered by the jury before it reached its verdict.7 Darby has

 therefore not shown that it was unreasonable for the state trial court to conclude that

 the photographs in question would not have had a meaningful impact on the trial and

 that Darby did not suffer prejudice from counsel’s failure to discover and introduce

 them. For all of these reasons, Darby is not entitled to federal habeas relief on this

 aspect of his ineffective assistance claim.




 7
   Moreover, Darby’s counsel repeatedly referenced Darby’s lack of a beard
 throughout the trial. For instance, Darby’s counsel highlighted during closing
 argument that the victim’s nieces had identified the assailant as a man with a beard,
 and counsel argued that it was “physically impossible” for Darby to be the assailant
 because he did not have a beard at the time of the robbery. (7/11/2013 Trial Tr., ECF
 No. 12-10, PageID.1011.) Darby’s counsel insisted that “the identification [of
 Darby] hinges on certain characteristics. And my argument is the beard.” (Id.,
 PageID.1007.) In addition, Darby’s booking photograph was introduced into
 evidence, and that photograph showed that Darby did not have a full beard a mere
 two days after the robbery. (See 7/9/2013 Trial Tr., ECF No. 12-8, PageID. 706-707;
 Booking photograph, ECF No. 24-2.)

                                           11
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20         PageID.1785       Page 12 of 20




                                            2

        Darby next claims that his trial counsel was ineffective for failing to challenge

 an in-court identification of Darby as the assailant. Darby contends that his attorney

 should have moved to exclude this identification under the Supreme Court’s decision

 in Neil v. Biggers, 409 U.S. 188 (1972). In the Neil line of cases (which includes

 Manson v. Braithwaite, 432 U.S. 98 (1977)), the Supreme Court held that the Due

 Process Clause requires exclusion of unreliable identification testimony obtained as

 a result of unduly suggestive police procedures.

        Darby raised this claim in his motion for relief from judgment, and the state

 trial court rejected it:

               Defendant also complains his counsel should have filed a
               motion to suppress the in court identification by Alexus
               Bajos. In-court identification is proper where there is a
               basis independent of a prior identification. The
               independent basis inquiry is a factual one, and the validity
               of a victim’s in-court identification must be viewed in light
               of the “totality of the circumstances.” Neil v. Biggers, 409
               US 188, 199, 93 S Ct 375, 382, 34 LEd2d 401 (1972). In
               People v. Kachar, 400 Mich 78, 252 NW2d 807 (1977),
               Michigan’s Supreme Court listed the following eight
               factors that a court should use in determining if an
               independent basis exists:

                   1. Prior relationship with or knowledge of the
                   defendant.
                   2. The opportunity to observe the offense. This
                   includes such factors as length of time of the
                   observation, lighting, noise or other factor[s]
                   affecting sensory perception and proximity to the
                   alleged criminal act.

                                            12
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20      PageID.1786      Page 13 of 20




                3. Length of time between the offense and the
                disputed identification.
                4. Accuracy or discrepancies in the pre-lineup or
                show up description and defendant’s actual
                description.
                5. Any previous proper identification or failure to
                identify the defendant.
                6. Any identification prior to lineup or show up of
                another person as defendant.
                7. The nature of the alleged offense and the
                physical and psychological state of the victim. “In
                critical situations perception will become distorted
                and any strong emotion (as opposed to mildly
                emotional experiences) will affect not only what
                and how much we perceive, but also will affect our
                memory of what occurred.” Factors such as
                “fatigue, nervous exhaustion, alcohol and drugs and
                age and intelligence of the witness are obviously
                relevant. Levine and Tapp, The Psychology of
                Criminal Identification: The Gap from Wade to
                Kirby, 121 U Pa LR 1079, 1102-1103 (1973).
                8. Any idiosyncratic or special features of
                defendant. [Id at 213.].


             Defendant was properly identified by both Angelica
             Bajos, during a live line up, and later by Alexus Bajos,
             during an in court identification because both young ladies
             had an opportunity to observe the defendant during the
             commission of the criminal act against their grandfather,
             Stanley Sowa. Thus, defendant could voice no meaningful
             objection to being identified in court. Therefore,
             defendant’s counsel cannot be deemed to have committed
             malpractice for failing or choosing not to object to Ms.
             Bajos’s in court identification of defendant. People v.
             Gray, 577 NW2d 92, 96, 457 Mich 107, 115 (1998).

 People v. Darby, No. 13-003186-FC-01, at *6. (ECF No. 21-1, PageID.1520.)




                                         13
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20       PageID.1787     Page 14 of 20




       Darby has not shown that this decision was contrary to, or an unreasonable

 application of, the Neil line of Supreme Court cases. In those cases, the Supreme

 Court “emphasized [] that due process concerns arise only when law enforcement

 officers use an identification procedure that is both suggestive and unnecessary.”

 Perry v. New Hampshire, 565 U.S. 228, 238-39 (2012). And in the Neil line of cases,

 “[t]he due process check for reliability … comes into play only after the defendant

 establishes improper police conduct.” Id. at 241. Here, Darby has not suggested that

 the eyewitnesses identified him as the assailant as the result of any improper police

 conduct.   Nor has he contended that the identifications resulted from unduly

 suggestive procedures. Therefore, Darby has not shown that his attorney had a basis

 to move to exclude the identifications under the Neil line of Supreme Court cases.

 Accordingly, Darby has failed to show that the trial court unreasonably rejected this

 aspect of his ineffective assistance claim.

                                           C

       Finally, Darby argues that the state trial court violated his due process rights

 when it admitted “other acts” evidence in violation of Michigan Rule of Evidence

 404(b). More specifically, Darby says that the trial court wrongfully admitted

 evidence that he had previously pleaded guilty to a 2013 armed robbery. Darby

 raised this claim on direct appeal, and the Michigan Court of Appeals rejected it:




                                           14
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1788       Page 15 of 20




             Michael argues that the trial court erred in admitting the
             other acts evidence of the March 26 robbery. Although
             Michael argues on appeal that the evidence was not
             admissible for any purpose, he conceded at trial that the
             evidence was admissible against him because of its
             relevancy to the issues of identity and a common scheme
             or plan. He objected to its admission only for the purpose
             of proving intent. An objection to evidence on one ground
             is insufficient to preserve an appellate attack on a different
             ground. People v. Asevedo, 217 Mich.App 393, 398; 551
             NW2d 478 (1996). Further, where defense counsel
             affirmatively approves of the trial court’s action, any error
             is waived. People v. Carter, 462 Mich. 206, 215–216; 612
             NW2d 144 (2000); see also People v. Kowalski, 489 Mich.
             488, 503; 803 NW2d 200 (2011). Because Michael’s
             counsel expressly agreed that the evidence was admissible
             to establish Michael’s identity or to show a common
             scheme or plan, any error in the admission of the evidence
             for those purposes was waived. A waiver extinguishes any
             error. Carter, 462 Mich. at 216. Thus, it is only necessary
             to decide whether the trial court erred in admitting the
             other-acts evidence for the purpose of proving Michael’s
             intent. We review the trial court’s decision for an abuse of
             discretion. People v. Jackson, 292 Mich.App 583, 594;
             808 NW2d 541 (2011). “An abuse of discretion occurs
             when the court chooses an outcome that falls outside the
             range of reasonable and principled outcomes.” People v.
             Unger, 278 Mich.App 210, 217; 749 NW2d 272 (2008).

             Under MRE 404(b), the trial court initially decides
             whether the other-acts evidence is relevant for a purpose
             other than a “character to conduct or propensity
             theory.” People v. Sabin (After Remand), 463 Mich. 43,
             55; 614 NW2d 888 (2000). A court must determine
             whether the evidence, under a proper theory of
             admissibility, has “any tendency to make the existence of
             any fact that is of consequence to the determination of the
             action more probable or less probable than it would be
             without the evidence.” MRE 401; see also Sabin, 463
             Mich. at 60. What is relevant and material is determined

                                          15
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20       PageID.1789       Page 16 of 20




             in light of the relationship of the evidence to the elements
             of the charges, the prosecutor’s theories of admissibility,
             and the defendant’s theory of defense. Sabin, 463 Mich. at
             60. A defendant’s general denial will place all elements of
             the charge at issue. Id. Where other-acts evidence is
             admissible under a permissible theory of relevance, a court
             may still exclude the evidence under MRE 403 if its
             probative value is substantially outweighed by the danger
             of unfair prejudice. Id. at 58. Upon request, the trial court
             may provide a limiting instruction under MRE 105 to
             minimize       any      potential    for    prejudice. MRE
             105; Sabin, 463 Mich. at 56.

             With respect to the issue of intent, Michael’s reliance on
             the larcenous intent for armed robbery is misplaced
             because the prosecutor did not offer the evidence to
             establish a larcenous intent. Rather, the evidence was
             offered for its probative value in determining whether
             Michael fired the gun intentionally and purposefully,
             rather than by accident. This was a contested issue at trial
             because one of the defense theories was that the gun
             discharged accidentally during a struggle. Evidence that
             Michael committed a similar robbery the next day against
             a female victim who was also accompanied by a child, and
             that he fired his gun during that offense, was probative of
             whether Michael purposefully fired his gun during the
             charged offense. The admission of the evidence for its
             relevancy to the issue of intent, as well as identity and a
             scheme or plan, was not unfairly prejudicial to Michael
             because the trial court gave an appropriate instruction
             advising the jury on the limited permissible purposes of
             the evidence. ”[J]urors are presumed to follow their
             instructions.” People v. Waclawski, 286 Mich.App 634,
             674; 780 NW2d 321 (2009). Accordingly, the trial court
             did not abuse its discretion in admitting the evidence.

 Darby, 2015 WL 3757506, at *2.




                                          16
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1790     Page 17 of 20




       To the extent that Darby seeks relief because the admission of the “other acts”

 evidence violated Michigan law, that claim is not cognizable on federal habeas

 review. It is “not the province of a federal habeas court to reexamine state-court

 determinations on state-court questions.” Estelle v. McGuire, 502 U.S. 62, 67-68

 (1991). Thus, errors in the application of state law, including rulings regarding the

 admissibility of evidence under state laws of evidence, are generally not cognizable

 in a federal habeas proceeding. See Seymour v. Walker, 224 F.3d 542, 552 (6th Cir.

 2000). To the extent that Darby says that the admission of the evidence violated his

 constitutional due process rights, he has failed to show he entitled to relief on that

 ground. Simply put, Darby has not identified any clearly established Supreme Court

 law that holds that a state violates a habeas petitioner’s due process rights by

 admitting propensity evidence in the form of “prior bad acts” evidence. And the law

 appears to be to the contrary. See Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003)

 (“There is no clearly established Supreme Court precedent which holds that a state

 violates due process by permitting propensity evidence in the form of other bad acts

 evidence”); Dowling v. U.S., 493 U.S. 342, 352-53 (1990) (holding that admission

 at defendant’s bank robbery trial of “similar acts” evidence that he had subsequently

 been involved in a house burglary for which he had been acquitted did not violate

 due process). Darby has therefore not established that he is entitled to federal habeas

 relief on this claim.



                                           17
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1791     Page 18 of 20




                                           IV

       For all of the reasons stated above, the Court DENIES Darby’s amended

 petition for a writ of habeas corpus (ECF Nos. 1).

       Federal Rule of Appellate Procedure 22 provides that an appeal may not

 proceed unless a certificate of appealability is issued under 28 U.S.C. § 2253. Rule

 11 of the Rules Governing Section 2254 Proceedings now requires that the Court

 “must issue or deny a certificate of appealability when it enters a final order adverse

 to the applicant.” A certificate of appealability may be issued “only if the applicant

 has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 2253(c)(2). The substantial showing threshold is satisfied when a petitioner

 demonstrates “that reasonable jurists would find the district court’s assessment of

 the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

 (2000).

       The Court concludes that jurists of reason could debate the Court’s conclusion

 with respect to Darby’s ineffective assistance of counsel claim arising from the

 failure of Darby’s counsel to discover and introduce into evidence the two

 photographs of Darby taken shortly before and after the robbery. The Court will

 grant a limited certificate of appealability with respect to that aspect of Darby’s

 ineffective assistance claim only. The Court will deny a certificate of appealability

 with respect to Darby’s other claims because jurists of reason could not debate the



                                           18
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20        PageID.1792     Page 19 of 20




 Court’s conclusion that he has failed to demonstrate an entitlement to federal habeas

 relief with respect to those claims.

       The standard for granting an application for leave to proceed in forma

 pauperis on appeal is not as strict as the standard for certificates of appealability.

 See Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a

 certificate of appealability requires a substantial showing of the denial of a

 constitutional right, a court may grant in forma pauperis status on appeal if it finds

 that an appeal is being taken in good faith. See id. at 764-65; 28 U.S.C. § 1915(a)(3);

 Fed. R. App. 24 (a). The Court concludes that Darby could take an appeal in good

 faith. Therefore, Darby may proceed in forma pauperis on appeal.

                                           V

       Accordingly, for all the reasons stated above, the Court (1) DENIES WITH

 PREJUDICE Darby’s amended petition for a writ of habeas corpus (ECF Nos. 1,

 18), (2) GRANTS Darby’s motion to expand the record (ECF No. 25), (3) GRANTS

 Darby a limited certificate of appealability, and (4) GRANTS Darby permission to

 appeal in forma pauperis.

       IT IS SO ORDERED.
                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
 Dated: October 26, 2020                 UNITED STATES DISTRICT JUDGE




                                           19
Case 2:17-cv-10693-MFL-SDD ECF No. 26 filed 10/26/20      PageID.1793   Page 20 of 20




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on October 26, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         20
